SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

68
KA 14-01599
PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DEREK A. STORMS, DEFENDANT-APPELLANT.


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Joseph W.
Latham, J.), rendered September 4, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted robbery in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of attempted robbery in the second degree (Penal Law
§§ 110.00, 160.10 [1]), defendant contends that the orders of
protection issued by County Court exceed the limits of the plea
bargain and the durational requirements of CPL 530.13 (4) (A) (i) and
(ii). Defendant, however, “did not object to the orders of protection
at sentencing” and thus did not preserve his contentions for our
review (People v Nieves, 2 NY3d 310, 315). We decline to exercise our
power to review those contentions as a matter of discretion in the
interest of justice (see CPL 470.15 [3] [c]; People v Cook, 118 AD3d
1499, 1500, lv denied 24 NY3d 959).

     Even assuming, arguendo, that defendant’s valid waiver of the
right to appeal does not encompass his challenge to the severity of
the sentence (see People v Franklin, 141 AD3d 1103, 1103, lv denied 28
NY3d 929; People v Williams, 141 AD3d 1109, 1110, lv denied 28 NY3d
1032), we nevertheless reject that challenge.




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court